        Case 2:21-cr-00049-MHT-JTA Document 97 Filed 03/25/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

UNITED STATES OF AMERICA                        )
                                                )
v.                                              )     CASE NO. 2:21-cr-49-MHT-JTA
                                                )
DAVID WEBB TUTT                                 )

                                            ORDER

        On March 30, 2020, Chief United States District Judge Emily C. Marks entered a

General Order finding, pursuant to § 15002(b)(2) of the Coronavirus Aid, Relief, and

Economic Security Act, H.R. 748 (the CARES Act), that “felony pleas cannot be conducted

in person and in court without serious jeopardy to public health and safety.” General Order,

In Re: Criminal Proceedings by Video or Audio Conference, Civ. Misc. No. 2:20-mc-3910-

ECM (M.D. Ala. Mar. 30, 2020), Doc. No. 4. 1 Consequently, “if judges in individual cases

find, for specific reasons, that felony pleas . . . in those cases cannot be further delayed

without serious harm to the interests of justice, judges may, with the consent of the

defendant . . . after consultation with counsel, conduct those proceedings by video

conference.” Id. at 1-2.

        This case is set for a change of plea hearing by video teleconference on April 8,

2021 at 4:00 p.m. If, after consultation with his attorney, the defendant desires to proceed

with the hearing by video teleconference, he must provide written notice to the court of the

same.    If defendant declines to proceed with the change of plea hearing by video


1 Chief Judge Marks has entered orders extending this General Order for an additional ninety days.
See Civ. Misc. No. 2:20-mc-3910-ECM, Docs. No. 8, 9, 10, 11.
       Case 2:21-cr-00049-MHT-JTA Document 97 Filed 03/25/21 Page 2 of 2




teleconference, and desires the court take his guilty plea with him present in person, the

court will delay the hearing until such time the hearing can be held safely with the

defendant present in person and in court. Accordingly, it is hereby

       ORDERED that on or before April 5, 2021 at noon, the defendant shall file a

written notice stating whether he desires to proceed with the change of plea hearing by

video teleconference. If the defendant desires to proceed by video teleconference, the

written notice also must state (1) his consent to enter his plea before a Magistrate Judge,

(2) his consent to the change of plea hearing proceeding by video teleconference, and (3)

a reason that the change of plea hearing cannot be delayed without serious harm to the

interests of justice.

       DONE, this 25th day of March, 2021.



                                  /s/ Jerusha T. Adams
                                  JERUSHA T. ADAMS
                                  UNITED STATES MAGISTRATE JUDGE
